TO: Clerk’s Office
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
________________________________________

     APPLICATION FOR LEAVE
   TO FILE DOCUMENT UNDER SEAL

                                                                                           A) If pursuant to a prior Court Order:
********************************                                                           Docket Number of Case in Which Entered:___________________
IN RE: APPLICATION OF THE UNITED                                                           Judge/Magistrate Judge:__________________________________
STATES OF AMERICA FOR AN ARREST
                                                                                           Date Entered:___________________________________________
WARRANT
                                                      20-MJ-509
                                                      _____________________
                                                      Docket Number

********************************
                                                                                           B) If a new application, the statute, regulation, or other legal basis that
                                               ✔
SUBMITTED BY: Plaintiff____ Defendant____ DOJ ____                                         authorizes filing under seal
       Andrew Wang
Name:__________________________________________
Firm Name:______________________________________
          USAO-EDNY                                                                        Ongoing criminal____________________________________________
                                                                                           ______________   investigation; risk of flight and destruction of evidence
Address:_________________________________________
          271 Cadman Plaza East                                                            __________________________________________________________
________________________________________________
          Brooklyn, New York 11201
Phone Number:___________________________________
               718-254-6311                                                                ORDERED SEALED AND PLACED IN THE CLERK’S OFFICE,
E-Mail Address:___________________________________
               Andrew.Wang2@usdoj.gov                                                      AND MAY NOT BE UNSEALED UNLESS ORDERED BY
                                                                                           THE COURT.
INDICATE UPON THE PUBLIC DOCKET SHEET: YES               NO ✔ __
If yes, state description of document to be entered on docket sheet:            DATED: Brooklyn                       , NEW YORK
                                                                                                     July 7, 2020 ___ /s Roanne L. Mann_______________
__________________________________________________
                                                                                           U.S. MAGISTRATE JUDGE
__________________________________________________

                                                                                           RECEIVED IN CLERK’S OFFICE___________________________
                                                                                                                      July 7, 2020
                                                                                                                               DATE
MANDATORY CERTIFICATION OF SERVICE:
A.) ___ A copy of this application either has been or will be promptly served upon all parties to this action, B.) ___ Service is excused by 31 U.S.C. 3730(b), or by
                                                          ✔
the following other statute or regulation:______; or C.) ____This is a criminal document submitted, and flight public safety, or security are significant concerns.
(Check one)

                           July 7, 2020
                           __________________                  ______________________________
                              DATE                                      SIGNATURE
JN:ADW
F. #2020R00345

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X                          FILED UNDER SEAL

UNITED STATES OF AMERICA                              COMPLAINT AND
                                                      AFFIDAVIT IN SUPPORT
           - against -                                OF APPLICATION FOR
                                                      ARREST WARRANT
KEVIN JAY LIPSITZ,
                                                      (18 U.S.C. § 1343; 50 U.S.C. §§ 4512
                         Defendant.                    and 4513)

---------------------------X                          Docket No. 20-MJ-509

EASTERN DISTRICT OF NEW YORK, SS:

              ELIZABETH A. KUDIRKA, being duly sworn, deposes and states that she is

a Special Agent with the Federal Bureau of Investigation (“FBI”), duly appointed according

to law and acting as such.

              On or about and between March 1, 2020, and May 31, 2020, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant KEVIN JAY LIPSITZ did knowingly and intentionally devise a scheme and

artifice to defraud individual consumers, and to obtain money and property from them by

means of materially false and fraudulent pretenses, representations and promises, and for the

purpose of executing such scheme and artifice, did transmit and cause to be transmitted, by

means of wire communication in interstate commerce, writings, signs, signals, pictures and

sounds.

              (Title 18, United States Code, Section 1343)
                                                                                                 2

                 On or about and between March 25, 2020, and May 31, 2020, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant KEVIN JAY LIPSITZ did knowingly, intentionally and willfully accumulate,

for the purpose of resale at prices in excess of prevailing market prices, materials which had

been designated by the President of the United States as scarce materials and materials the

supply of which would be threatened by such accumulation, in violation of the Defense

Production Act of 1950.

                 (Title 50, United States Code, Sections 4512 and 4513)

                 The source of your deponent’s information and the grounds for her belief are

as follows:1

                 1.     I am a Special Agent with the FBI and have been involved in the

investigation of numerous cases related to wire fraud.    I am familiar with the facts and

circumstances set forth below from my participation in the investigation, my review of the

investigative file, and from reports of other law enforcement officers involved in the

investigation.

                 2.     The specific facts set forth below are based primarily on two sources of

information: documents and records received from third parties pursuant to subpoena, and

statements or materials provided to law enforcement by individuals.       For example, during

the course of the investigation, the government has issued subpoenas for documents and

records to major commercial shipping companies, an internet domain provider, a major



       1
          Because the purpose of this Complaint is to set forth only those facts necessary to
establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
                                                                                                 3

national bank and online payment providers.       To the extent specific facts set forth below are

based on records or documents, those records or documents were received by the government

pursuant to the aforementioned subpoenas, unless otherwise noted.        Likewise, any facts

concerning specific customers—i.e., Victims 1, 2 and 3 below—are based on interviews

conducted with those individuals or documentary evidence voluntarily provided by those

individuals to law enforcement, unless otherwise noted.

   I.        The COVID-19 Outbreak and the Defense Production Act

                 3.       In December 2019, a novel coronavirus, SARS-CoV-2 (the

“coronavirus”), was first detected and subsequently caused outbreaks of the coronavirus

disease, also known as “COVID-19,” that have since spread globally.        On January 31, 2020,

the Secretary of Health and Human Services (“HHS”) declared a national public health

emergency under 42 U.S.C. § 247d as a result of the spread of COVID-19 to and within the

United States.        On March 11, 2020, the Director-General of the World Health Organization

(“WHO”) characterized COVID-19 as a pandemic.            On March 13, 2020, the President of

the United States issued Proclamation 9994 declaring a national emergency beginning on

March 1, 2020, as a result of the rapid spread of COVID-19 within the United States.

                 4.       The Centers for Disease Control and Prevention (“CDC”) has

recommended that health care providers implement universal use of personal protective

equipment (“PPE”) to prevent the coronavirus from being transmitted by infected patients to

healthcare providers, especially in facilities located in areas with moderate to substantial

community transmission.2         The CDC began recommending that health care providers, as


        2
            See CDC, “Interim Infection Prevention and Control Recommendations for
                                                                                                  4

well as emergency first responders and other individuals that may come into close contact

with persons infected by COVID-19, use PPE to prevent the spread of the coronavirus back

in early March 2020.

                5.     As COVID-19 spread in the New York metropolitan area and across

the United States, it threatened to overwhelm hospitals and healthcare providers who were

required to care for rapidly increasing numbers of seriously ill patients with a rapidly

dwindling stock of PPE and other necessary health and medical resources.        Accordingly, on

March 18, 2020, the President of the United States issued Executive Order 13909, see 85

Fed. Reg. 16,227, invoking the powers vested in the President by the Defense Production Act

of 1950, 50 U.S.C. §§ 4501 et seq. (the “Act”).

                6.     The Act authorizes the President to, among other things, “allocate

materials, services, and facilities in such manner, upon such conditions, and to such extent as

he shall deem necessary or appropriate to promote the national defense.”      50 U.S.C.

§ 4511(a)(2).    The President may exercise this authority “to control the general distribution

of any material in the civilian market” if the President finds “(1) that such material is a scarce

and critical material essential to the national defense, and (2) that the requirements of the

national defense for such material cannot otherwise be met without creating a significant

dislocation of the normal distribution of such material in the civilian market to such a degree

as to create appreciable hardship.”   50 U.S.C. § 4511(b).




Healthcare Personnel During the Coronavirus Disease 2019 (COVID-19) Pandemic,”
https://www.cdc.gov/coronavirus/2019-ncov/infection-control/control-recommendations.html
(last visited June 23, 2020).
                                                                                                5

               7.     The Act further provides that “no person shall accumulate . . . for the

purpose of resale at prices in excess of prevailing market prices, materials which have been

designated by the President as scarce materials or materials the supply of which would be

threatened by such accumulation.”     50 U.S.C. § 4512.   The Act requires the President to

publish in the Federal Register “every designation of materials the accumulation of which is

unlawful and any withdrawal of such designation,” and authorizes the President to “prescribe

such conditions with respect to the accumulation of materials in excess of the reasonable

demands of business, personal, or home consumption as he deems necessary to carry out the

objectives of this chapter.”   Id.

               8.     On March 23, 2020, the President issued Executive Order 13910, see

85 Fed. Reg. 17,001, delegating to the Secretary of HHS the President’s authority under 50

U.S.C. § 4512 to prevent the excess accumulation of certain health and medical resources.

On March 25, 2020, pursuant to the authority delegated to him by the President pursuant to

50 U.S.C. § 4512, the Secretary of HHS published a notice, see 85 Fed. Reg. 17592,

designating the following health and medical resources under the Act as scarce materials or

materials the supply of which would be threatened by accumulation in excess of reasonable

demands of business, personal, or home consumption, or for the purpose of resale at prices in

excess of prevailing market prices:

                      a. N-95 Filtering Facepiece Respirators;

                      b. Other Filtering Facepiece Respirators (e.g., those designated as
                         N99, N100, R95, R99, R100, or P95, P99, P100);

                      c. Elastomeric, air-purifying respirators and appropriate particulate
                         filters/cartridges;

                      d. Powered Air Purifying Respirator (PAPR);
                                                                                                 6

                      e. Portable Ventilators;

                      f. Chloroquine phosphate or hydroxychloroquine HCl;

                      g. Sterilization services for certain medical devices and certain
                         sterilizers;

                      h. Disinfecting devices and other sanitizing and disinfecting products
                         suitable for use in a clinical setting;

                      i. Medical gowns or apparel, e.g., surgical gowns or isolation gowns;

                      j. Personal protective equipment (PPE) coveralls, e.g., Tyvek Suits;

                      k. PPE face masks;

                      l. PPE surgical masks;

                      m. PPE face shields;

                      n. PPE gloves or surgical gloves; and

                      o. Ventilators, anesthesia gas machines modified for use as ventilators,
                         and positive pressure breathing devices modified for use as
                         ventilators, ventilator tubing connectors, and ventilator accessories.

               9.     “N-95” is a designation assigned to certain types of filtering facepiece

respirators that are manufactured and sold in the United States.     An N-95 respirator is

designed to achieve a very close facial fit and filter out at least 95% of airborne particles,

including bacteria and viruses.   By contrast, a disposable surgical facemask is loose-fitting

and helps to block large-particle droplets, splashes, sprays or splatter that may contain

contaminants, but a surgical facemask does not filter or block very small airborne particles.

The CDC has recommended that health care workers use N-95 filtering facepiece respirators
                                                                                                  7

in hospitals and other medical treatment environments, especially when conducting

procedures that may produce aerosols.3

                 10.    The Defense Production Act makes the willful performance of any act

prohibited by § 4512, “or any rule, regulation or order thereunder,” a crime punishable by a

fine of not more than $10,000 or imprisonment for not more than one year.        50 U.S.C.

§ 4513.      Accordingly, willfully accumulating designated scarce or threatened materials

either (1) in excess of the reasonable demands of business, personal, or home consumption,

or (2) for the purpose of resale at prices in excess of prevailing market prices, is a criminal

offense.

   II.       The Defendant and His Company

                 11.    The defendant KEVIN JAY LIPSITZ is the Chief Executive Officer

and apparent sole owner of SuperGoodDeals.com Inc. (“SGD”), a New York domestic

corporation that has been operating in Richmond County, New York since 2007.           LIPSITZ

and SGD sell merchandise directly to consumers through a website that bears the URL

www.supergooddeals.com (the “Website”) and offers a large variety of items such as

clothing, electronics, bathroom products and home goods, most of which appear to be

unbranded and/or generic versions of common household items.         SGD’s business address is




         3
           A “KN-95” is a filtering facepiece respirator designation that is assigned by the
People’s Republic of China (“PRC”). In sum and substance, a KN-95 respirator is similar
to an N-95 respirator in form and function, but evaluated based upon its compliance with
PRC regulatory standards. Prior to the COVID-19 pandemic, KN-95 respirators were not
authorized for importation into or sale within the United States. As a result of the COVID-
19 pandemic, however, some varieties of KN-95 respirators have been approved for
importation. Even those that have not been approved for importation qualify as either a
filtering facepiece respirator and/or “PPE facemask” under the terms of 85 Fed. Reg. 17592.
                                                                                             8

550 Manor Road in Staten Island, New York, which is also the return address specified on

the packaging in which items are shipped to the company’s customers.

   III.       The Defendant’s Accumulation of Scarce and Threatened Materials

                 12.    Prior to February 2020, the defendant KEVIN JAY LIPSITZ and SGD

do not appear to have acquired, marketed or sold PPE in their normal course of business.

However, between approximately February 1, 2020, and May 31, 2020, LIPSITZ and SGD

accumulated PPE and other health and medical resources, some of which had been

designated as scarce and threatened materials by the Secretary of HHS.

                 13.    In or about February 2020, the defendant KEVIN JAY LIPSITZ

purchased more than 16,000 disposable surgical facemasks from sellers on an e-commerce

website (hereinafter the “E-commerce Website”), an online commerce platform that allows

individuals to purchase items from third parties either by placing a winning bid in an auction

or agreeing to pay a fixed “Buy It Now” price set by the seller.   Between late February 2020

and early April 2020, LIPSITZ also purchased or attempted to purchase more than 600,000

disposable surgical facemasks from third parties.   Between early March 2020 and mid-May

2020, LIPSITZ purchased more than 7,000 N-95 filtering facepiece respirators and more than

6,000 KN-95 filtering facepiece respirators from third parties on the E-commerce Website or

elsewhere.4

                 14.    For example, on March 31, 2020, the defendant KEVIN JAY LIPSITZ

purchased 2000 3M-branded Model 8210 N-95 filtering facepiece respirators from a third



          4
          Any facts stated herein regarding the defendant KEVIN JAY LIPSITZ’s purchase
or sale of items on the E-Commerce Website are based on my review of records received
from the E-Commerce Website.
                                                                                              9

party on the E-commerce Website, paying $12,600 in total at an average price of $6.30 per

unit.   On May 11, 2020, LIPSITZ purchased 100 3M-branded Model 8210 N-95 filtering

facepiece respirators from a third party on the E-commerce Website, paying $1,035 in total at

an average price of $10.35 per unit.

              15.    In connection with SGD’s business, the defendant KEVIN JAY

LIPSITZ used off-site warehouse space located at 7 Arden Avenue in Staten Island, New

York (the “Warehouse”).     Upon information and belief, including documentary evidence

and witness testimony, LIPSITZ has been storing at least several hundred thousand

disposable surgical facemasks at the Warehouse.

              16.    The defendant KEVIN JAY LIPSITZ advertised for sale on the

Website several different models of N-95 filtering facepiece respirators, KN-95 filtering

facepiece respirators, disposable surgical facemasks and PPE face shields, all of which had

been designated as scarce and threatened materials by the Secretary of HHS.    For example,

3M-branded Model 8210 N-95 filtering facepiece respirators were advertised for $19.95 each

on the Website, as shown in the following image from the Website:
                                                                                                10

LIPSITZ also sold 3M-branded Model 8210 Plus N-95 filtering facepiece respirators through

the Website, advertising them for $21.95 per unit.   3M has provided information that the list

price for Model 8210 N-95 filtering facepiece respirators in the United States was between

$1.02 and $1.31 per unit.   And according to 3M, the list price for the Model 8210 Plus N-95

filtering facepiece respirator was between $1.18 and $1.50 per unit.   See 3M “Fraudulent

Activity, Price Gouging, and Counterfeit Products,” (May 18, 2020), available at

https://multimedia.3m.com/mws/media/1803670O/fraudulent-activity-price-gouging-and-

counterfeit-products.pdf.   The prices that LIPSITZ and SGD advertised for the Model 8210

and Model 8210 Plus N-95 filtering facepiece respirators represented markups from the

official list prices of more than 1400% and 1300%, respectively.

              17.     In addition, since at least April 8, 2020, the Website’s home page has

prominently displayed a banner depicting PPE.     Upon clicking the banner, an individual is

directed to a product page listing different types of PPE for sale, as shown in the following

image from the Website:




   IV.     The Defendant’s Price-Gouging of Scarce and Threatened Materials

              18.     Between approximately March 1, 2020, and May 31, 2020, the

defendant KEVIN JAY LIPSITZ resold the PPE and other health and medical resources he

had accumulated—some of which had been designated as scarce and threatened materials by

the Secretary of HHS—at prices in excess of prevailing market prices.     For example,
                                                                                               11

information listed on the Website, records received from online payment processors, records

from shipping companies and information received from customers who purchased PPE from

the Website reflect that during this time period:

                      a.     Based on records received from the E-Commerce Website,

LIPSITZ obtained 3M-branded Model 8210 and Model 8210 Plus N-95 filtering facepiece

respirators for an average per-unit cost of $7.82.    On the Website, LIPSITZ typically resold

these respirators for a per-unit price of between $19.95 and $21.95—a markup of

approximately 155% to 180% above what he paid for the respirators.        For example, on or

about April 6, 2020, LIPSITZ sold 300 3M N-95 Model 8210 Plus N-95 respirators to a

customer for $6,585, at a per-unit price of $21.95.    Similarly, on or about April 8, 2020,

LIPSITZ sold seven 3M Model 8210 N-95 respirators to a customer for $79.80, at a per-unit

price of $19.95.

                      b.     As noted above, while KN-95 respirators were generally not

authorized for importation and sale in the United States before the COVID-19 pandemic, I

am aware that generic KN-95 respirators generally sell for prices lower than those for N-95

respirators manufactured by U.S.-based manufacturers such as 3M.        Based on records

received from the E-Commerce Website, LIPSITZ obtained generic KN-95 filtering

facepiece respirators for an average per-unit cost of $2.00.   On the Website, LIPSITZ

typically resold these respirators for a per-unit price of $12.95—a markup of approximately

547% above what he paid for the respirators.     For example, on or about April 6, 2020,

LIPSITZ sold 20 generic KN-95 respirators to a customer for $259.00, at a per-unit price of

$12.95.
                                                                                              12

                        c.     Based on records received from the E-Commerce Website and

online payment processors, LIPSITZ obtained disposable surgical facemasks for an average

per-unit cost of $0.27 to $0.38.   On the Website, LIPSITZ typically resold these masks for a

per-unit price of $0.76—a markup of approximately 100% to 180% above what he paid for

the facemasks.      For example, on or about April 3, 2020, LIPSITZ sold 1,000 disposable

surgical facemasks to a customer for $762.30, at a per-unit price of $0.76.

               19.      In addition to selling PPE through the Website, the defendant KEVIN

JAY LIPSITZ also sold PPE directly to consumers through websites that aggregate and

provide links to “deals” (i.e., sales or coupons) for products sold on other websites

(“aggregator websites”), as well as through listings on the E-commerce Website.

   V.       The Defendant’s Scheme to Defraud Consumers

               20.      As the number of COVID-19 cases grew in the United States, the

defendant KEVIN JAY LIPSITZ took advantage of nationwide public demand for PPE not

only by selling PPE at prices far in excess of the prevailing market, but also by making

misrepresentations regarding SGD’s inventory of PPE and its ability to ship PPE quickly.

               21.      One of the Website’s prominent selling points was free and fast

shipping.   Specifically, the Website featured banners that advertised “FREE SHIPPING for

all shipments ANYWHERE in the USA” and “Pay Today, Ships Tomorrow.”               The Website

had a “Shipping & Deliveries” page that stated the following: “We ship from the USA and

are located in Staten Island, New York.     We ship worldwide.    We pride ourselves on fast

order processing.     Pay Today, Ships Tomorrow! [. . .] All orders come with free tracking

numbers and insurance, which is emailed to you at time of shipment. [. . .] Whether you

choose our FREE standard shipping or one of the optional upgrades, your order will ship
                                                                                                13

tomorrow, if paid today (unless tomorrow is a Sunday or a postal holiday, then it will ship

the following business day.”     The foregoing statements or similar statements appear to have

been consistently displayed on the Website during the relevant time period, and continue to

be displayed as of the date of this affidavit.

               22.     The Website’s promise of next-day shipping applied to its listings for

PPE.   For example, as depicted in the images above, the Website’s listings for disposable

surgical facemasks, N-95 filtering facepiece respirators and KN-95 filtering facepiece

respirators all included claims that the products were in stock and used the phrase “pay

today, ships tomorrow.”

               23.     The defendant KEVIN JAY LIPSITZ knew these misrepresentations

were false and made them as part of a scheme to convince consumers to pay him money for

the “fast shipping” falsely described on the Website, and further publicized on aggregator

websites and the E-commerce Website.        Based in part on these false representations,

records received from online payment processors show that in March and April 2020,

through the Website, the aggregator websites and the E-commerce Website, LIPSITZ

obtained more than $180,000 from victims, for whom “fast turnaround” was significant to

their decisions to purchase PPE from LIPSITZ.

               24.     Further to his misrepresentations that PPE would ship the day after

payment, and based on the FBI’s interviews of customers, the defendant KEVIN JAY

LIPSITZ consistently sent “shipping confirmation” emails to customers on the same day or

the day after said customers placed orders with the Website and made payment.        The

shipping confirmation emails included tracking numbers that customers could purportedly

use to monitor the shipping progress and estimated delivery time for the PPE that they
                                                                                                14

ordered.      However, as described below, LIPSITZ frequently did not ship PPE ordered

through the Website until several weeks after the original order date.

                 25.    Despite consistently promising that SGD could ship PPE the day after

payment—a pretense that defendant KEVIN JAY LIPSITZ bolstered by emailing tracking

numbers to customers soon after they placed orders— LIPSITZ often did not ship PPE until

weeks after the fact.    For instance, records received from the United States Postal Service

(“USPS”)5 show that although the Website received more than 200 orders for fast-shipping

PPE from customers across the United States between March 27, 2020, and April 10, 2020,

the USPS did not receive from LIPSITZ the shipments for approximately 170 of those orders

until three weeks or longer after the original order date.   Those same records demonstrate

that in some instances, LIPSITZ did not send PPE ordered from the Website until more than

five weeks after the order date.

                 26.    The defendant KEVIN JAY LIPSITZ’s practice of fraudulently

marketing PPE to customers through promises of speedy delivery extended to both small and

large orders.     For example, an employee of a medical billing, equipment and supply

services company based in Tennessee (“Victim 1”) spoke with LIPSITZ over the phone and

asked whether SGD could fulfill an order of 30,000 surgical facemasks on behalf of her

company.       LIPSITZ assured Victim 1 that SGD could process the order and anticipated

delivery within three days.    As a result, Victim 1 placed an order for 30,000 surgical

facemasks on or about March 20, 2020, and received an order confirmation email soon

thereafter.     When Victim 1’s company did not receive the surgical facemasks as promised,


       5
         The information described in this paragraph is based on records that the USPS
provided to law enforcement voluntarily and not pursuant to subpoena.
                                                                                              15

LIPSITZ, among other things, declined Victim 1’s attempts to cancel the order, provided

excuses regarding shipping and manufacturing issues, and later disclosed to Victim 1 that the

facemasks were being flown to the United States from China.      Victim 1’s company did not

receive the surgical facemasks until about three weeks after placing the order.

               27.    The defendant KEVIN JAY LIPSITZ also made false promises of

speedy delivery to a radiologist who wanted to purchase disposable surgical facemasks for

his radiology practice in New Jersey (“Victim 2”).    On or about March 30, 2020, Victim 2

placed an order for 10,000 disposable surgical facemasks from the Website based in part on

LIPSITZ’s false promise that he would ship the masks quickly.     While LIPSITZ provided

Victim 2 with a tracking number from a shipping company shortly after he placed his order,

the shipping company’s website merely showed that a shipping label had been printed.

Victim 2 did not receive the masks until April 17, 2020, nearly three weeks later.

               28.    On or about April 3, 2020, an individual in Michigan (“Victim 3”)

placed an order for 1,000 disposable surgical facemasks from the Website, to be used by

employees of the telecommunications company for which the individual worked.         At the

time of Victim 3’s order, the Website advertised disposable surgical facemasks as being in

stock and available for next-day shipping; Victim 3 would not have ordered the facemasks if

he had understood that these statements were false.   When Victim 3 did not receive the

facemasks in a timely fashion, he attempted to contact SGD by phone and email several

times but never received a response.   Victim 3 did not receive the masks until several weeks

after placing his order.

               29.    The defendant KEVIN JAY LIPSITZ also made exaggerated or

misleading claims that certain of the PPE he was selling was medical-grade quality.    For
                                                                                              16

instance, from at least early April 2020 until late May 2020, the Website advertised 50-pack

boxes of disposable surgical facemasks using the words “medical” and “respirator,” as seen

here:




During this period, the product description for this item also used the phrases “Disposable

Ultimate 3-Play Protect Face Mask Virus Flu Medical Face Mask” and “Filter respirator

mask helps decrease the transmission of viruses and germs.”     However, disposable surgical

facemasks are not “respirators” and by definition are not designed to filter out small airborne

particles.   By using the term “respirator” to describe the disposable surgical facemasks

offered for sale on the Website, LIPSITZ misleadingly exaggerated the effectiveness of such

items.

               30.    Moreover, the defendant KEVIN JAY KIPSITZ knew the disposable

surgical facemasks sold on the Website were not “medical” grade.      In early and mid-April

2020, LIPSITZ received a large number of bulk shipments of surgical masks at his personal

residence that were described in shipping documents as “non-medical disposable masks.”

But at least until late May 2020, the product title for surgical facemasks on the Website used
                                                                                                17

the term “medical,” suggesting that the items were appropriate for use in healthcare settings

such as hospitals.   It was not until late May or early June 2020 that LIPSITZ removed the

word “medical” from the product title for disposable surgical facemasks sold on the Website

and changed the description to “non-medical.”

               31.    The defendant KEVIN JAY LIPSITZ’s misrepresentations regarding

inventory and shipping speed were material to consumers in making their decisions to

purchase PPE from LIPSITZ.       The COVID-19 pandemic has caused many members of the

public to seek out PPE as quickly as possible.    In that environment, the Website’s

advertisements of in-stock inventory and fast, next-day shipping was material information

that consumers relied on in deciding to order PPE from the Website, and many customers

would not have ordered PPE from the Website absent such misrepresentations.          Ultimately,

LIPSITZ’s failure to ship PPE to customers on the promised timetable deprived many

customers of the benefits that they reasonably anticipated they would receive by ordering

from the Website.

               WHEREFORE, your deponent respectfully requests that an arrest warrant

issue for the defendant KEVIN JAY LIPSITZ, so that he may be dealt with according to law.

I further request that this affidavit and the arrest warrant be filed under seal as premature

disclosure of this application would give the defendant an opportunity to destroy evidence,
                                                                                           18

harm or threaten victims or other witnesses, change patterns of behavior, notify confederates

and flee or evade prosecution.




Sworn to before me by telephone this
7th day of July, 2020


/s Roanne L. Mann

THE HONORABLE ROANNE L. MANN
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Eastern District
                                                 __________   Districtofof
                                                                        New  York
                                                                           __________

                  United States of America
                             v.                                    )
                                                                   )        Case No.    20 MJ 509
                                                                   )
                     KEVIN JAY LIPSITZ                             )
                                                                   )
                                                                   )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      KEVIN JAY LIPSITZ                                                                                  ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment        u Information        u Superseding Information             ✔ Complaint
                                                                                                                     u
u Probation Violation Petition             u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Title 18, United States Code, Section 1343 (wire fraud)
  Title 50, United States Code, Sections 4512 and 4513 (price gouging)




Date:         07/07/2020                                                        /s Roanne L. Mann
                                                                                          Issuing officer’s signature

City and state:       Brooklyn, New York                                                U.S.M.J. Roanne L. Mann
                                                                                            Printed name and title


                                                                 Return

           This warrant was received on (date)                         , and the person was arrested on (date)
at (city and state)                                          .

Date:
                                                                                         Arresting officer’s signature



                                                                                            Printed name and title
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
